Exhibit 10.5

EXECUTION VERSION

Opening Transaction

 

To:   

Bristow Group Inc.

2103 City West Blvd., 4th Floor

Houston, Texas 77042

A/C:    21AXD0 From:   

Credit Suisse Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

Re:    Base Convertible Bond Hedge Transaction Ref. No:    60991548 Date:   
December 13, 2017

 

 

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Credit Suisse Capital LLC
(“Dealer”), represented by Credit Suisse Securities (USA) LLC (“Agent”) as its
agent, and Bristow Group Inc. (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Base Indenture dated as of June 17, 2008 among
Counterparty, the potential subsidiary guarantors party thereto and U.S. Bank
National Association, as trustee (the “Base Indenture”), as supplemented by the
Sixth Supplemental Indenture to be dated as of December 18, 2017 among
Counterparty, the subsidiary guarantors party thereto and U.S. Bank National
Association, as trustee (the “Supplemental Indenture,” and the Base Indenture as
so supplemented, the “Indenture”), relating to USD125,000,000 principal amount
of Counterparty’s 4.50% convertible senior notes due 2023 (the “Convertible
Notes”) (as increased by up to an aggregate principal amount of USD18,750,000 of
Convertible Notes if and to the extent that the Underwriters (as defined herein)
exercise their option to purchase additional Convertible Notes pursuant to the
Underwriting Agreement (as defined herein)). In the event of any inconsistency
between the terms defined in the Indenture and this Confirmation, this
Confirmation shall govern. References herein to sections of the Supplemental
Indenture are based on the draft of the Supplemental Indenture most recently
reviewed by the parties at the time of execution of this Confirmation. If any
relevant sections of the Supplemental Indenture are changed, added or renumbered
between the execution of this Confirmation and the execution of the Supplemental
Indenture, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties based on the draft of the Indenture so
reviewed. The parties further acknowledge that references to the Base Indenture
or

 

1



--------------------------------------------------------------------------------

Supplemental Indenture herein are references to the Base Indenture or the
Supplemental Indenture, as the case may be, as in effect on the date hereof and
on the date of its execution, respectively, and if either the Base Indenture or
the Supplemental Indenture is amended following its execution (other than any
amendment pursuant to (x) Section 6.01(i) of the Supplemental Indenture that, as
determined by the Calculation Agent, conforms the Indenture to the description
of Convertible Notes in the prospectus supplement and issuer free writing
prospectus related to the offering of the Convertible Notes or
(y) Section 8.06(a) of the Supplemental Indenture, subject, in the case of this
clause (y), to the second paragraph under “Method of Adjustment” in Section
Error! Reference source not found.2), any such amendment will be disregarded for
purposes of this Confirmation unless the parties agree otherwise in writing. The
Transaction is subject to Early Unwind if the closing of the Convertible Notes
is not consummated for any reason, as set forth below in Section 8(j).

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement, as published by ISDA, as if Dealer
and Counterparty had executed an agreement in such form on the date hereof (but
without any Schedule except for (i) the election of US Dollars (“USD”) as the
Termination Currency and (ii) the elections that (a) the “Cross Default”
provisions of Section 5(a)(vi) of the Agreement shall apply to Dealer with a
“Threshold Amount” of three percent of the shareholders’ equity of Dealer or
Dealer’s ultimate parent as of the Trade Date, (b) the phrase “or becoming
capable at such time of being declared” shall be deleted from clause (1) of such
Section 5(a)(vi), (c) the following language shall be added to the end thereof:
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (x) the default was caused solely by error or
omission of an administrative or operational nature; (y) funds were available to
enable the party to make the payment when due; and (z) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.”, and (d) the term “Specified Indebtedness” shall have the
meaning specified in Section 14 of the Agreement, except that such term shall
not include obligations in respect of deposits received in the ordinary course
of a party’s banking business). The Transaction shall be the only Transaction
under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

  Trade Date:    December 13, 2017   Effective Date:    December 18, 2017,
subject to Section 8(j).   Option Style:    Modified American, as described
under “Procedures for Exercise” below.   Option Type:    Call   Seller:   
Dealer   Buyer:    Counterparty   Shares:    The common stock of Counterparty,
par value USD0.01 per share (Ticker Symbol: “BRS”).

 

2



--------------------------------------------------------------------------------

  Number of Options:    The number of Convertible Notes in denominations of
USD1,000 principal amount constituting “Firm Securities” issued by Counterparty
on the closing date for the initial issuance of the Convertible Notes. For the
avoidance of doubt, the Number of Options outstanding shall be reduced by each
exercise of Options hereunder.   Option Entitlement:    As of any date, a number
of Shares per Option equal to the “Conversion Rate” (as defined in the
Indenture, but without regard to any adjustments to the Conversion Rate pursuant
to Section 8.03 or Section 8.04(h) of the Supplemental Indenture) as of such
date.   Strike Price:    As of any date, an amount in USD, rounded to the
nearest cent (with 0.5 cents being rounded upwards), equal to USD1,000 divided
by the Option Entitlement as of such date.   Number of Shares:    The product of
the Number of Options and the Option Entitlement.   Applicable Percentage:   
20%   Premium:    USD7,025,000.   Premium Payment Date:    The Effective Date  
Exchange:    New York Stock Exchange   Related Exchange:    All Exchanges

Procedures for Exercise:

 

  Exercise Dates:    Each Conversion Date.   Conversion Date:    Each
“Conversion Date” (as defined in the Indenture) occurring during the Exercise
Period for Convertible Notes (such Convertible Notes, each in denominations of
USD1,000 principal amount, the “Relevant Convertible Notes” for such Conversion
Date).   Exercise Period:    The period from and excluding the Trade Date to and
including the Expiration Date.   Expiration Date:    The earlier of (i) the last
day on which any Convertible Notes remain outstanding and (ii) the second
“Scheduled Trading Day” (as defined in the Indenture) immediately preceding the
“Maturity Date” (as defined in the Indenture).   Automatic Exercise on     
Conversion Dates:    On each Conversion Date, a number of Options equal to the
number of Relevant Convertible Notes for such Conversion Date in denominations
of USD1,000 principal amount shall be automatically exercised, subject to
“Notice of Exercise” below.

 

3



--------------------------------------------------------------------------------

  Notice Deadline:    In respect of any exercise of Options hereunder, the
Scheduled Trading Day immediately preceding the first Scheduled Trading Day of
the relevant “Observation Period” (as defined in the Indenture), subject to
“Notice of Exercise” below; provided that in the case of any exercise of Options
hereunder in connection with the conversion of any Relevant Convertible Notes
for any Conversion Date occurring during the period starting on the 44th
Scheduled Trading Day immediately preceding the Maturity Date and ending on, and
including, the second Scheduled Trading Day immediately preceding the Maturity
Date (the “Final Conversion Period”), the Notice Deadline shall be the Scheduled
Trading Day immediately preceding the Maturity Date; provided further that
notwithstanding anything to the contrary herein or in the Equity Definitions,
any Notice of Exercise and the related exercise of the related Options shall be
effective if given after the relevant Notice Deadline but prior to 5:00 p.m.
(New York City time) on the fifth Exchange Business Day following the Notice
Deadline and, in respect of any Options in respect of which such notice is
delivered after the relevant Notice Deadline pursuant to this proviso, the
Calculation Agent shall have the right to adjust the number of Shares and/or
amount of cash deliverable by Dealer with respect to such Options in a
commercially reasonable manner as appropriate to reflect the additional costs
(including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities (including
the unwinding of any hedge position) as a result of Dealer not having received
such notice on or prior to the Notice Deadline.   Notice of Exercise:   
Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Options hereunder, Counterparty must notify Dealer in writing prior
to 5:00 PM, New York City time, on the Notice Deadline in respect of such
exercise (i) of the number of Options being exercised on such Exercise Date and,
if applicable, whether such exercise relates to the conversion of Convertible
Notes in connection with which holders thereof are entitled to receive
additional Shares and/or cash pursuant to the adjustments to the Conversion Rate
set forth in Section 8.03 of the Supplemental Indenture, (ii) of the scheduled
settlement date under the Indenture for the Relevant Convertible Notes for the
related Conversion Date, (iii) whether such Relevant Convertible Notes will be
settled by Counterparty by delivery of cash, Shares or a combination of cash and
Shares and, if such a combination, the “Specified Dollar Amount” (as defined in
the Indenture), and (iv) of the first Scheduled Trading Day of the Observation
Period, if any, for such Relevant Convertible Notes; provided that in the case
of any exercise of Options hereunder in connection with the

 

4



--------------------------------------------------------------------------------

     conversion of any Relevant Convertible Notes for any Conversion Date
occurring during the Final Conversion Period, the content of such notice shall
be as set forth in clause (i) above. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Notes.   Notice of Convertible Note      Settlement
Method:    Unless Counterparty shall have notified Dealer in writing before 5:00
P.M. (New York City time) on the Scheduled Trading Day immediately prior to the
82nd Scheduled Trading Day preceding the Maturity Date (i) of the irrevocable
election by Counterparty, in accordance with Section 8.02(a) of the Supplemental
Indenture, of the settlement method and, if applicable, the Specified Dollar
Amount applicable to Relevant Convertible Notes with a Conversion Date occurring
during the Final Conversion Period or (ii) that an election with respect to the
settlement method and, if applicable, Specified Dollar Amount that Counterparty
has made, or is deemed to have made, in accordance with Section 8.02(a) of the
Supplemental Indenture at or prior to the delivery of such notice to Dealer will
apply to all Relevant Convertible Notes with a Conversion Date occurring during
the Final Conversion Period, then, in either case, Counterparty shall be deemed
to have notified Dealer of combination settlement with a Specified Dollar Amount
of USD1,000 for all conversions occurring during the Final Conversion Period.
Counterparty agrees that it shall settle any Relevant Convertible Notes with a
Conversion Date occurring during the Final Conversion Period in the same manner
as provided in the Notice of Convertible Note Settlement Method it provides or
is deemed to have provided hereunder.   Dealer’s Telephone Number and Telex
and/or Facsimile Number and Contact Details for purpose of      Giving Notice:
   To:         Credit Suisse Securities (USA) LLC                    Eleven
Madison Avenue                    New York, NY 10010-3629      Telephone:
        (212) 325 8676 / (212) 538 5306      Facsimile:          (212) 325 8173

Settlement Terms:

 

  Settlement Date:    For any Exercise Date, the settlement date for the cash,
Shares or combination of cash and Shares to be delivered in respect of the
Relevant Convertible Notes for the Conversion Date occurring on such

 

5



--------------------------------------------------------------------------------

     Exercise Date under the terms of the Indenture; provided that the
Settlement Date shall not be prior to the latest of (i) the date one Settlement
Cycle following the final day of the relevant Observation Period, (ii) the
Exchange Business Day immediately following the date on which Counterparty gives
notice to Dealer of such Settlement Date prior to 5:00 PM, New York City time,
and (iii) the Exchange Business Day immediately following the date Counterparty
provides the Notice of Delivery Obligation prior to 5:00 PM, New York City time.
  Delivery Obligation:    In lieu of the obligations set forth in Sections 8.1
and 9.1 of the Equity Definitions, and subject to “Notice of Exercise” above, in
respect of any Exercise Date, Dealer will deliver to Counterparty on the related
Settlement Date an amount of cash, a number of Shares or a combination of an
amount of cash and a number of Shares determined in accordance with “Convertible
Note Settlement Method” below (rounded down to the nearest whole number), and
cash in lieu of fractional shares, if any, resulting from such rounding (such
cash, Shares or combination of cash and Shares, collectively, the “Convertible
Obligation”) multiplied by the Applicable Percentage; provided that the
Convertible Obligation shall be determined excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Notes as a direct or indirect result of any adjustments to the Conversion Rate
pursuant to Section 8.03 or Section 8.04(h) of the Supplemental Indenture and
any interest payment that the Counterparty is (or would have been) obligated to
deliver to holder(s) of the Relevant Convertible Notes for such Conversion Date.
For the avoidance of doubt, if the “Daily Conversion Value” (as defined in the
Indenture) for each of the “Trading Days” (as defined in the Indenture)
occurring in the relevant Observation Period (determined as if Counterparty had
elected Cash Settlement or Combination Settlement, each as defined in the
Indenture) is less than or equal to USD25, Dealer will have no delivery
obligation hereunder in respect of the related Exercise Date. Notwithstanding
the foregoing, in all events the Delivery Obligation shall be capped so that the
value of the Delivery Obligation does not exceed the value of the Applicable
Percentage multiplied by the Convertible Obligation (with the Convertible
Obligation determined based on the actual settlement method elected by
Counterparty with respect to such Relevant Convertible Notes instead of the
Convertible Note Settlement Method and with the value of any Shares included in
either the Delivery Obligation or such Convertible Obligation determined by the
Calculation Agent using the Applicable Limit Price on the settlement date for
the Relevant Convertible Notes).

 

6



--------------------------------------------------------------------------------

  Applicable Limit Price:    On any day, the opening price as displayed under
the heading “Op” on Bloomberg page “BRS <equity>” (or any successor thereto)  
Convertible Note Settlement Method:    For any Relevant Convertible Notes, if
Counterparty has notified Dealer in the related Notice of Exercise (or in the
Notice of Convertible Note Settlement Method, as the case may be) that it has
elected, or is deemed to have elected, to satisfy its conversion obligation in
respect of such Relevant Convertible Note in cash or in a combination of cash
and Shares in accordance with Section 8.02(a) of the Supplemental Indenture (a
“Cash Election”) with a Specified Dollar Amount of at least USD1,000, the
Convertible Note Settlement Method shall be the settlement method actually so
elected, or deemed to have been elected, by Counterparty in respect of such
Relevant Convertible Notes and Dealer shall deliver the Applicable Percentage of
the aggregate amount of cash in excess of USD1,000 per Relevant Convertible Note
and the aggregate number of Shares, if any, that Counterparty is obligated to
deliver to the holders of the Relevant Convertible Note; otherwise, (i) the
Convertible Note Settlement Method shall assume Counterparty made a Cash
Election with respect to such Relevant Convertible Notes with a Specified Dollar
Amount of USD1,000 per Relevant Convertible Note and (ii) the Delivery
Obligation shall be calculated as if the relevant Observation Period (as defined
in the Indenture) pursuant to Section 8.02(a) of the Supplemental Indenture
consisted of 80 Trading Days commencing on (x) the second Scheduled Trading Day
after the Conversion Date for conversions occurring prior to the 84th Scheduled
Trading Day preceding the Maturity Date or (y) the 81st Scheduled Trading Day
prior to the Maturity Date for conversions occurring on or after the 84th
Scheduled Trading Day preceding the Maturity Date, and any reference herein to
the Observation Period in respect of such Relevant Convertible Notes shall be
deemed to refer to such extended Observation Period.   Notice of Delivery
Obligation:    No later than the Exchange Business Day immediately following the
last day of the relevant Observation Period (or extended Observation Period
under “Convertible Note Settlement Method”, as applicable), Counterparty shall
give Dealer notice of the final number of Shares and/or amount of cash
comprising the relevant Convertible Obligation; provided that, with respect to
any Exercise Date occurring during the Final Conversion Period, Counterparty may
provide Dealer with a single notice of the aggregate number of Shares and/or
amount of

 

7



--------------------------------------------------------------------------------

     cash comprising the Convertible Obligations for all Exercise Dates
occurring during such period (it being understood, for the avoidance of doubt,
that the requirement of Counterparty to deliver such notice shall not limit
Counterparty’s obligations with respect to Notice of Exercise or Dealer’s
obligations with respect to Delivery Obligation, each as set forth above, in any
way).   Other Applicable Provisions:    To the extent Dealer is obligated to
deliver Shares hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.10,
9.11 and 9.12 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction; provided that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws that exist as a
result of the fact that Buyer is the issuer of the Shares.   Restricted
Certificated Shares:    Notwithstanding anything to the contrary in the Equity
Definitions, Dealer may, in whole or in part, deliver Shares in certificated
form representing the Number of Shares to be Delivered to Counterparty in lieu
of delivery through the Clearance System.

Adjustments:

 

  Method of Adjustment:    Notwithstanding Section 11.2 of the Equity
Definitions, upon the occurrence of any event or condition set forth in Sections
8.04(a), (b), (c), (d), (e) and (m) of the Supplemental Indenture (an
“Adjustment Event”), the Calculation Agent, acting in good faith and
commercially reasonably, shall make the corresponding adjustment in respect of
any one or more of the Number of Options, the Option Entitlement, composition of
the “Shares” hereunder and any other variable relevant to the exercise,
settlement or payment of the Transaction, to the extent an analogous adjustment
is made under the Indenture; provided that, notwithstanding the foregoing, if
the Calculation Agent acting in good faith and in a commercially reasonably
manner disagrees with any adjustment pursuant to the terms of the Indenture that
is the basis of any adjustment hereunder and that involves an exercise of
discretion by Counterparty or its board of directors (including, without
limitation, pursuant to Section 8.04(m) of the Supplemental Indenture or any
supplemental indenture entered into pursuant to Section 8.06(a) of the
Supplemental Indenture or the determination of the fair value of any securities,
property, rights or other assets), then in each such case, the Calculation Agent
will determine the adjustment to be made to any one or more of the composition
of the Shares, Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise,

 

8



--------------------------------------------------------------------------------

     settlement or payment for the Transaction (which variable, for the
avoidance of doubt, is based on, and takes into account, the adjustment formulas
and other provisions of the Supplemental Indenture related to such adjustment)
in a commercially reasonable manner taking into account the relevant provisions
of the Supplemental Indenture. Reasonably promptly following the occurrence of
any Adjustment Event Counterparty shall notify the Calculation Agent of such
Adjustment Event; and once the adjustments to be made to the terms of the
Indenture and the Relevant Convertible Notes in respect of such Adjustment Event
have been determined, Counterparty shall immediately notify the Calculation
Agent in writing of the details of such adjustments.

Extraordinary Events:

 

  Merger Events:    Notwithstanding Section 12.1(b) of the Equity Definitions, a
“Merger Event” means the occurrence of any event or condition set forth in
Section 8.06(a) of the Supplemental Indenture.   Consequences of Merger Events:
   Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence
of a Merger Event, the Calculation Agent, acting in good faith and commercially
reasonably, shall make the corresponding adjustment in respect of any adjustment
under the Indenture to any one or more of the nature of the Shares, the Number
of Options, the Option Entitlement, composition of the “Shares” hereunder and
any other variable relevant to the exercise, settlement or payment for the
Transaction, to the extent an analogous adjustment is made under the Indenture
in respect of such Merger Event; provided that such adjustment shall be made
without regard to any adjustment to the Conversion Rate for the issuance of
additional Shares as set forth in Section 8.03 or Section 8.04(h) of the
Supplemental Indenture; provided further that if (i) the consideration for the
Shares includes (or, at the option of a holder of the Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of the United States, any State thereof or the District of
Columbia or (ii) the counterparty to the Transaction following such Merger Event
will not be a corporation or will not be the Issuer following such Merger Event,
then Cancellation and Payment (Calculation Agent Determination) may apply at
Dealer’s commercially reasonable election.   Notice of Merger Consideration:   
Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any

 

9



--------------------------------------------------------------------------------

     event prior to the relevant effective date of such Merger Event) notify the
Calculation Agent of (i) the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who affirmatively make such an election or, if no
holders of Shares affirmatively make such an election, the types and amounts of
consideration actually received by holders of Shares and (ii) the details of the
adjustment made under the Indenture in respect of such Merger Event.  

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the NASDAQ Global
Select Market or the NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

Additional Disruption Events:

 

  (a)     Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by (i) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”, (ii) by adding the
phrase “and/or Hedge Positions” after the word “Shares” in clause (X) thereof
and (iii) by immediately following the word “Transaction” in clause (X) thereof,
adding the phrase “in the manner contemplated by the Hedging Party on the Trade
Date”; and provided further that Section 12.9(a)(ii) of the Equity Definitions
is hereby amended by replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the phrase “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute)”.  

(b)     Failure to Deliver:

  

Applicable

  (c)     Insolvency Filing:    Applicable   (d)     Hedging Disruption:   
Applicable; provided that:      (i) Section 12.9(a)(v) of the Equity Definitions
is hereby modified by inserting the following two phrases at the end of such
Section:

 

10



--------------------------------------------------------------------------------

    

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”

    

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

  (e) Increased Cost of Hedging:    Not Applicable

 

Hedging Party:    Dealer Determining Party:    Dealer Non-Reliance:   
Applicable Agreements and Acknowledgments    Regarding Hedging Activities:   
Applicable Additional Acknowledgments:    Applicable

 

11



--------------------------------------------------------------------------------

3. Calculation Agent:

   Dealer, whose judgments, determinations and calculations shall be made in
good faith and in a commercially reasonable manner; provided that, following the
occurrence and during the continuance of an Event of Default of the type
described in Section 5(a)(vii) of the Agreement with respect to which Dealer is
the sole Defaulting Party, if the Calculation Agent fails to timely make any
calculation, adjustment or determination required to be made by the Calculation
Agent hereunder or to perform any obligation of the Calculation Agent hereunder
and such failure continues for five Exchange Business Days following notice to
the Calculation Agent by Counterparty of such failure, Counterparty shall have
the right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the date such Event of Default occurred and ending on the Early
Termination Date with respect to such Event of Default, as the Calculation
Agent. Following any determination or calculation by the Calculation Agent
hereunder, upon a request by Counterparty, the Calculation Agent shall promptly
(but in any event within five Scheduled Trading Days) provide to Counterparty by
e-mail to the e-mail address provided by Counterparty in such request a report
(in a commonly used file format for the storage and manipulation of financial
data) displaying in reasonable detail the basis for such determination or
calculation (including any assumptions used in making such determination or
calculation), it being understood that the Calculation Agent shall not be
obligated to disclose any proprietary or confidential models or other
proprietary or confidential information used by it for such determination or
calculation.

4. Account Details:

  

Dealer Payment Instructions:

  

The Bank of New York, NY

  

SWIFT: IRVTUS3N

  

ABA Code: 021 000 018

  

Account Name: Credit Suisse Capital LLC

  

Account No.: 890-1148-822

  

BIC CSFBUS3L

  

Counterparty Payment Instructions:

  

Bank:                  Wells Fargo Bank

  

SWIFT:               WFBIUS6S

  

ABA:                   121000248

  

Acct Name:         Bristow Group Inc.

  

Acct Number:      4000073916

  

5. Offices:

  

The Office of Dealer for the Transaction is:

  

 

12



--------------------------------------------------------------------------------

Credit Suisse Capital LLC

c/o Credit Suisse Secuirities (USA) LLC

  

Eleven Madison Avenue

  

New York, NY 10010

  

The Office of Counterparty for the Transaction is:

  

Inapplicable, Counterparty is not a Multibranch Party.

 

6. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Counterparty:

To:                         Bristow Group Inc.

  

Attn:                      Geoffrey L. Carpenter

  

Telephone:             (713) 430-7717

  

Facsimile:             (713) 267-7620

  

With a copy to:

  

Attn:                      General Counsel

  

Facsimile:             (713) 267-7670

  

(b) Address for notices or communications to Dealer:

  

Credit Suisse International

c/o Credit Suisse Securities (USA) LLC

11 Madison Avenue, 5th Floor

  

New York, NY 10010

  

Attention: Tucker Martin

  

Telephone: (212) 325-9182

  

Facsimile: (212) 743-3661

  

Email: tucker.martin@credit-suisse.com; list.elo-equ-der@credit-suisse.com

With a copy to:

  

Credit Suisse Securities (USA) LLC

1 Madison Avenue, 9th Floor

New York, New York 10010

  

Attn: Senior Legal Officer

  

Telephone: (212) 538-2616

  

Facsimile: (212) 325-8036

  

Email: stephen.gray@credit-suisse.com

  

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date and the Premium Payment Date, (A) Counterparty is not
aware of any material nonpublic information regarding Counterparty or the Shares
and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

13



--------------------------------------------------------------------------------

(ii) On the Trade Date and the Premium Payment Date, neither Counterparty nor
any “affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 under
the Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including,
without limitation, by means of any cash-settled or other derivative instrument
other than the Transaction) purchase, offer to purchase, place any bid or limit
order that would effect a purchase of, or commence any tender offer relating to,
any Shares (or an equivalent interest, including a unit of beneficial interest
in a trust or limited partnership or a depository share) or any security
convertible into or exchangeable or exercisable for Shares.

(iii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(iv) Counterparty is not entering into the Transaction in anticipation of, in
connection with, or to facilitate, a self-tender offer or a third-party tender
offer, in each case, in violation of the Exchange Act.

(v) On or prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction.

(vi) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or to otherwise violate the Exchange Act.

(vii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment
company,” as such term is defined in the Investment Company Act of 1940, as
amended.

(viii) On the Trade Date and the Premium Payment Date, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares hereunder in
compliance with the laws of the jurisdiction of Counterparty’s incorporation or
organization, as applicable.

(ix) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 2 of the Underwriting Agreement dated as of
December 13, 2017 between Counterparty and Credit Suisse Securities (USA) LLC,
Barclays Capital Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
representatives of the Underwriters party thereto (the “Underwriting
Agreement”), are true and correct as of the Trade Date and the Premium Payment
Date and are hereby deemed to be repeated to Dealer as if set forth herein.

(x) Assuming compliance by Dealer and its affiliates with the covenant set forth
in Section 8(t), no provision in the Restated Certificate of Incorporation of
Counterparty or the Amended and Restated By-laws of Counterparty (each, as
amended from time to time) applicable to the Shares, and no state or local
(including any non-U.S. jurisdiction’s) law, rule, regulation or regulatory
order applicable to the Shares, would give rise to any reporting, consent,
registration, or other requirement (including without limitation a requirement
to obtain prior approval from any person or entity) as a result of Dealer or its
affiliates owning or holding (however defined) Shares.

(xi) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 

14



--------------------------------------------------------------------------------

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

(e) Counterparty shall deliver to Dealer one or more opinions of counsel, dated
as of the Effective Date and reasonably acceptable to Dealer in form and
substance, with respect to the matters set forth in Sections 3(a)(i), (ii),
(iii) and (iv) of the Agreement; provided that any such opinion of counsel may
contain customary exceptions and qualifications, including, without limitation,
exceptions and qualifications relating to indemnification provisions.

(f) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority applicable to transactions in options,
and further agrees not to violate the position and exercise limits set forth
therein.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty’s control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one

 

15



--------------------------------------------------------------------------------

Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 7(a)(i) as of the date of such election and (c) Dealer agrees,
in its sole discretion, to such election, in which case the provisions of
Section 12.7 or Section 12.9 of the Equity Definitions, or the provisions of
Section 6(d)(ii) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to “Consequences of Merger
Events” above, Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, in satisfaction of the Payment
Obligation. Share Termination Delivery    Property:    A number of Share
Termination Delivery Units, as calculated by the Calculation Agent, equal to the
Payment Obligation divided by the Share Termination Unit Price. The Calculation
Agent shall adjust the Share Termination Delivery Property by replacing any
fractional portion of the aggregate amount of a security therein with an amount
of cash equal to the value of such fractional security based on the values used
to calculate the Share Termination Unit Price. Share Termination Unit Price:   
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. Share
Termination Delivery Unit:    In the case of a Termination Event, Event of
Default, Delisting or Additional Disruption Event, one Share or, in the case of
an Insolvency, Nationalization or Merger Event, one Share or a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event. If such Insolvency, Nationalization
or Merger Event involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash. Other applicable provisions:    If Share Termination Alternative
is applicable, the provisions of Sections 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units”; provided that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Buyer is the issuer of any Share Termination Delivery Units (or any
part thereof).

(b) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on advice of counsel, the Shares (the
“Hedge Shares”) acquired by Dealer for the purpose of hedging its obligations
pursuant to the Transaction cannot be sold in the U.S. public market by Dealer
without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A)

 

16



--------------------------------------------------------------------------------

enter into an agreement, in form and substance satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered offering
of similar size, (B) provide accountant’s “comfort” letters in customary form
for registered offerings of equity securities of similar size, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities of similar size and (E) afford Dealer a reasonable opportunity
to conduct a “due diligence” investigation with respect to Counterparty
customary in scope for underwritten offerings of equity securities of similar
size; provided, however, that if Dealer, in its sole reasonable discretion, is
not satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this
Section 8(b) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, to enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities of similar
size, in form and substance reasonably satisfactory to Dealer, including
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Hedge Shares from Dealer), opinions and certificates
and such other documentation as is customary for private placements agreements
for private placements of equity securities of similar size, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
commercially reasonable judgment, to compensate Dealer for any commercially
reasonable discount from the public market price of the Shares incurred on the
sale of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares
from Dealer at the VWAP Price on such Exchange Business Days, and in the
amounts, requested by Dealer. “VWAP Price” means, on any Exchange Business Day,
the per Share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page BRS <equity> VAP (or any successor thereto)
in respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on
such Exchange Business Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Exchange Business Day, as
determined by the Calculation Agent using a volume-weighted method). This
Section 8(b) shall survive the termination, expiration or Early Unwind of the
Transaction.

(c) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Notice Percentage as determined on such day is (i) greater than 5% and
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof). The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the Number of Shares plus the number of Shares underlying
any other call options sold by Dealer to Counterparty and the denominator of
which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 8(c) then Counterparty agrees to indemnify
and hold harmless Dealer, its affiliates and their respective directors,
officers, employees, agents and controlling persons (Dealer and each such person
being an “Indemnified Party”) from and against any and all losses, claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act, relating to
or arising out of such failure. If for any reason the foregoing indemnification
is unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability. In addition, Counterparty will
reimburse any Indemnified Party for all expenses (including reasonable counsel
fees and expenses) as they are incurred (after notice to Counterparty) in
connection with the investigation of, preparation for or defense or settlement
of any pending or threatened claim or any action, suit or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto and whether
or not such claim, action, suit or proceeding is initiated or brought by or on
behalf of Counterparty. This indemnity shall survive the completion of the
Transaction contemplated by this Confirmation and any assignment and delegation
of the Transaction made pursuant to this Confirmation or the Agreement shall
inure to the benefit of any permitted assignee of Dealer.

 

17



--------------------------------------------------------------------------------

(d) Additional Termination Events. The occurrence of (i) an event of default
with respect to Counterparty under the terms of the Convertible Notes as set
forth in Section 4.01 of the Supplemental Indenture or Section 6.01 of the
“Original Indenture” (as such term is defined in the Supplemental Indenture)
that results in the Convertible Notes becoming or being declared due and payable
pursuant to the terms of the Supplemental Indenture or (ii) a Repurchase Event,
shall be an Additional Termination Event with respect to which, in the case of
clause (i) of this Section 8(d), the Transaction is the sole Affected
Transaction, and in the case of clause (ii) of this Section 8(d), the relevant
Repayment Terminated Portion of the Transaction is the sole Affected
Transaction, and in both cases, Counterparty is the sole Affected Party, and
Dealer shall be the sole party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement (which Early Termination Date shall be
on or as promptly as commercially reasonably practicable after the occurrence of
the related acceleration or Repurchase Event). On any Early Termination Date
relating to any Repurchase Event, the Number of Options shall be reduced by the
number of Repurchase Options in respect of such Repurchase Event.

“Repurchase Event” means that (i) any Convertible Notes are repurchased for any
reason by Counterparty or any of its subsidiaries, (ii) any Convertible Notes
are delivered to Counterparty in exchange for delivery of any property or assets
of Counterparty or any of its subsidiaries (howsoever described), (iii) any
principal of any of the Convertible Notes is repaid prior to the final maturity
date of the Convertible Notes (whether following acceleration of the Convertible
Notes or otherwise), or (iv) any Convertible Notes are exchanged by or for the
benefit of the holders thereof for any other securities of Counterparty or any
of its affiliates (or any other property, or any combination thereof) pursuant
to any exchange offer or similar transaction. For the avoidance of doubt, any
conversion of Convertible Notes pursuant to the terms of the Indenture shall not
constitute a Repurchase Event.

“Repurchase Terminated Portion” means, in respect of any Repurchase Event, a
portion of the Transaction consisting of a number of Options (the “Repurchase
Options”) equal to the lesser of (A) the number of Convertible Notes in
denominations of USD1,000 that are subject to the relevant Repurchase Event (the
“Repurchase Convertible Notes”) and (B) the Number of Options as of the date
Dealer designates such Early Termination Date.

(e) Right to Extend. Dealer may postpone any Settlement Date or any other date
of valuation or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent shall make appropriate adjustments
to the Delivery Obligation to reflect such postponement), if Dealer determines,
in its good faith reasonable discretion based on advice of counsel, that such
extension is reasonably necessary or appropriate to preserve Dealer’s hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Dealer to effect purchases of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Counterparty or an affiliated purchaser of Counterparty, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer, provided that such
policies and procedures have been adopted by Dealer in good faith and are
generally applicable in similar situations and applied in a non-discriminatory
manner.

(f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by Dealer on any Settlement Date for the
Transaction, Dealer may, by notice to Counterparty prior to any Settlement Date
(a “Nominal Settlement Date”), elect to deliver the Shares on one or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the relevant Conversion Date) or delivery times and how
it will allocate the Shares it is required to deliver under “Delivery
Obligation” (above) among the Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

 

18



--------------------------------------------------------------------------------

(g) Transfer and Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed. For the avoidance of doubt, Dealer may condition its consent on any of
the following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer,
(iii) Counterparty or the Issuer, as applicable, continuing to be obligated to
provide notices hereunder relating to the Convertible Notes and continuing to be
obligated with respect to “Disposition of Hedge Shares” and “Repurchase Notices”
above, (iv) payment by Counterparty of all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
assignment, (v) Dealer not being obliged, as a result of such assignment, to pay
the assignee on any payment date, an amount greater than Dealer would have been
required to pay in the absence of such assignment and (vi) no Event of Default,
Potential Event of Default or Termination Event occurring as a result of such
assignment. In addition, Dealer may transfer or assign without any consent of
Counterparty its rights and obligations hereunder, in whole or in part, to any
of its affiliates whose credit quality is equivalent to or better than Dealer’s
or whose obligations hereunder will be guaranteed, pursuant to the terms of a
customary guarantee in a form used by Dealer (or Dealer’s ultimate parent
entity, as applicable) generally for similar transactions by Dealer or Dealer’s
ultimate parent entity. After a transfer or assignment by Dealer described in
this paragraph, the transferee or assignee shall agree (1) Counterparty will not
be required to pay the transferee or assignee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than an amount that
Counterparty would have been required to pay to Dealer in the absence of such
transfer or assignment; and (2) Counterparty will not, as a result of such
transfer or assignment, receive from the transferee or assignee on any payment
date an amount that, after taking into account amounts owed by the transferee or
assignee to Counterparty and any taxes withheld under Section 2(d)(i)(4) of the
Agreement, is less than the amount that Counterparty would have received from
Dealer in the absence of such transfer or assignment. In addition, Dealer will
not transfer or assign any of its rights or obligations under the Transaction to
the extent such transfer or assignment causes a deemed exchange for Counterparty
of the Transaction under Section 1001 of the Internal Revenue Code of 1986, as
amended (the “Code”).

At any time at which (1) the Equity Percentage exceeds 8.5% or (2) Dealer,
Dealer Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under any state or federal bank holding company or
banking laws, or other federal, state or local regulations or regulatory orders
or any organizational documents or contracts of Counterparty that are, in each
case, applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations (except for any filings of Form 13F, Schedule 13D or
Schedule 13G under the Exchange Act) or other requirements (including obtaining
prior approval by a state or federal regulator) of a Dealer Person under
Applicable Restrictions and with respect to which such requirements have not
been met or the relevant approval has not been received minus (y) 1.0% of the
number of Shares outstanding on the date of determination (either such condition
described in clause (1) or (2), an “Excess Ownership Position”), if Dealer, in
its discretion, is unable to effect a transfer or assignment to a third party in
accordance with the requirements set forth above after using its commercially
reasonable efforts on pricing terms reasonably acceptable to Dealer such that an
Excess Ownership Position no longer exists, Dealer may designate any Scheduled
Trading Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of the Transaction, such that such Excess Ownership
Position no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 8(a)
of this Confirmation as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty shall be the sole Affected Party with respect to
such partial termination and (iii) such portion of the Transaction shall be the
only Terminated Transaction. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer or any affiliate of Dealer subject to aggregation with Dealer
under Section 13 of the Exchange Act and the rules promulgated thereunder or any
“group”, as such term is used in such Section 13 and rules, of which Dealer or
any such affiliate of Dealer is a member or may be deemed to be a member
(collectively, “Dealer Group”) “beneficially own” (within the meaning of such
Section 13 and such rules) without duplication on such day and (B) the
denominator of which is the number of Shares outstanding on such day.

 

19



--------------------------------------------------------------------------------

(h) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(i) No Netting or Set-off. The provisions of Section 2(c) of the Agreement shall
not apply to the Transaction. Each party waives any and all rights it may have
to set-off delivery or payment obligations it owes to the other party under the
Transaction against any delivery or payment obligations owed to it by the other
party under any other agreement between parties hereto, by operation of law or
otherwise.

(j) Early Unwind. In the event the sale by Counterparty of the “Firm Securities”
(as defined in the Underwriting Agreement) is not consummated with the
Underwriters pursuant to the Underwriting Agreement for any reason by the close
of business in New York on the Premium Payment Date (or such later date as
agreed upon by the parties) (the Premium Payment Date or such later date being
the “Early Unwind Date”), the Transaction shall automatically terminate (the
“Early Unwind”), on the Early Unwind Date and the Transaction and all of the
respective rights and obligations of Dealer and Counterparty thereunder shall be
cancelled and terminated. Following such termination and cancellation, each
party shall be released and discharged by the other party from and agrees not to
make any claim against the other party with respect to any obligations or
liabilities of either party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date.

(k) Amendments to the Equity Definitions.

(i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii)(1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”

(ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

(l) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may perform such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent, and
solely to the extent, of any such performance.

(m) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(n) Tax Representations and Forms.

(i) Dealer and Counterparty each represent and warrant that it is not required
by any applicable law, as modified by the practice of any relevant governmental
revenue authority, of any relevant jurisdiction to make any deduction or
withholding for or on account of any Tax from any payment to be made by it to
the other party under this Confirmation and the Transaction evidenced hereby.

 

20



--------------------------------------------------------------------------------

(ii) For the purpose of Sections 4(a)(i) and (iii) of the Agreement, Dealer
agrees to deliver to Counterparty one duly executed and completed United States
Internal Revenue Service Form W-9 (or successor thereto) upon execution of this
Confirmation and shall provide a new form promptly upon (A) reasonable request
of Counterparty or (B) learning that any form previously provided has become
obsolete or incorrect. Any transferee or assignee of Dealer pursuant to
paragraph (g) of this Section 8 may provide the Internal Revenue Service Form
applicable to it in lieu of Internal Revenue Service Form W-9. For the purpose
of Sections 4(a)(i) and (iii) of the Agreement, Counterparty agrees to deliver
to Dealer one duly executed and completed United States Internal Revenue Service
Form W-9 (or successor thereto) upon execution of this Confirmation and shall
provide a new form promptly upon (A) reasonable request of Dealer or
(B) learning that any form previously provided has become obsolete or incorrect.

(iii) “Tax” as used in subsection (i) immediately above and Sections 5(b)(iii)
and 5(b)(iv) of the Agreement, and “Indemnifiable Tax” as defined in Section 14
of the Agreement, shall not include any withholding tax imposed or collected
(A) on amounts treated as dividends from sources within the United States under
Section 871(m) of the Code, or any current or future regulations thereunder or
official interpretations thereof (a “Section 871(m) Withholding Tax”) or
(B) pursuant to Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). If, at any time, a party (“X”) is required
to remit an amount of tax in respect of any Section 871(m) Withholding Tax or
FATCA Withholding Tax, then without duplication for any amount that X has
deducted on account of such tax from any amount paid to the other party (“Y”)
pursuant to the Transaction, the amount so required to be remitted shall be
payable by Y to X within 10 business days of written demand by X. For the
avoidance of doubt, each of a Section 871(m) Withholding Tax and a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.

(o) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(p) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS CONFIRMATION OR THE TRANSACTION OR THE ACTIONS OF COUNTERPARTY
OF ITS AFFILIATES OR DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

(q) Submission to Jurisdiction and Governing Law. Each party hereby irrevocably
and unconditionally submits for itself and its property in any legal action or
proceeding by the other party against it relating to the Transaction to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Supreme Court of the State of New
York, sitting in New York County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof. THIS
CONFIRMATION AND THE TRANSACTION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

(r) Illegality. The parties agree that for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after any Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule, law or regulation.

 

21



--------------------------------------------------------------------------------

(s) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA (or any
statute containing any legal certainty provision similar to Section 739 of the
WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under WSTAA (or any statute containing any legal certainty provision
similar to Section 739 of the WSTAA) or an amendment made by WSTAA (or any such
statute), shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

(t) Voting of Hedge Shares. Dealer agrees that neither it nor any of its
affiliates will vote any Hedge Shares.

(u) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

(v) Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction, (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction, (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Daily VWAPs and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Daily VWAPs, each in a
manner that may be adverse to Counterparty.

(w) Role of Agent. Credit Suisse Securities (USA) LLC, in its capacity as Agent,
will be responsible for (A) effecting the Transaction, (B) issuing all required
confirmations and statements to Dealer and Counterparty, (C) maintaining books
and records relating to the Transaction in accordance with its standard
practices and procedures and in accordance with applicable law and (D) unless
otherwise requested by Counterparty, receiving, delivering, and safeguarding
Counterparty’s funds and any securities in connection with the Transaction, in
accordance with its standard practices and procedures and in accordance with
applicable law.

 

  (i) Agent is acting in connection with the Transaction solely in its capacity
as Agent for Dealer and Counterparty pursuant to instructions from Dealer and
Counterparty. Agent shall have no responsibility or personal liability to Dealer
or Counterparty arising from any failure by Dealer or Counterparty to pay or
perform any obligations hereunder, or to monitor or enforce compliance by Dealer
or Counterparty with any obligation hereunder, including, without limitation,
any obligations to maintain collateral. Each of Dealer and Counterparty agrees
to proceed solely against the other to collect or recover any securities or
monies owing to it in connection with or as a result of the Transaction. Agent
shall otherwise have no liability in respect of the Transaction, except for its
gross negligence or willful misconduct in performing its duties as Agent.

 

22



--------------------------------------------------------------------------------

  (ii) Any and all notices, demands, or communications of any kind relating to
the Transaction between Dealer and Counterparty shall be transmitted exclusively
through Agent at the following address:

 

       Credit Suisse Securities (USA) LLC

       Eleven Madison Avenue

       New York, NY 10010-3629

 

       For payments and deliveries:

       Facsimile No.: (212) 325 8175

       Telephone No.: (212) 325 8678 / (212) 325 3213

 

       For all other communications:

       Facsimile No.: (212) 325 8173

       Telephone No.: (212) 325 8676 / (212) 538 5306 / (212) 538 1193 / (212)
538 6886

 

  (iii) The date and time of the Transaction evidenced hereby will be furnished
by the Agent to Dealer and Counterparty upon written request.

 

  (iv) The Agent will furnish to Counterparty upon written request a statement
as to the source and amount of any remuneration received or to be received by
the Agent in connection with the Transaction evidenced hereby.

 

  (v) Dealer and Counterparty each represents and agrees (A) that the
Transaction is not unsuitable for it in the light of such party’s financial
situation, investment objectives and needs and (B) that it is entering into the
Transaction in reliance upon such tax, accounting, regulatory, legal and
financial advice as it deems necessary and not upon any view expressed by the
other or the Agent.

 

23



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New
York, NY 10010-3629, Facsimile No. (212) 325-8173.

 

CREDIT SUISSE CAPITAL LLC By:  

/s/ Barry Dixon

  Name:   Barry Dixon   Title:   Authorized Signatory By:  

/s/ Erica L. Hryniuk

  Name:   Erica L. Hryniuk   Title:   Authorized Signatory

CREDIT SUISSE SECURITIES (USA) LLC,

        AS AGENT FOR CREDIT SUISSE

        CAPITAL LLC

By:  

/s/ Barry Dixon

  Name:   Barry Dixon   Title:   Director

[Signature Page to Base Convertible Bond Hedge Confirmation]



--------------------------------------------------------------------------------

Agreed and Accepted By: BRISTOW GROUP INC. By:  

/s/ Geoffrey L. Carpenter

  Name:   Geoffrey L. Carpenter   Title:   Vice President and Treasurer